Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Taguchi et al. (JP 2012-41403) discloses Example 1 [0077, 0081; Table 1, Ex. 1] contains 39 parts TEPIC-S (tris (2,3-epoxypropyl) isocyanurate [0073]), 0.5 parts AO-60 (pentaerythritol tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl) propionate] [0074]), fused silica filler (E) [0076] and 1 part amine curing catalyst U-Cat 18 X [0076] {corresponding to 1.23 parts AO-60 per 100 parts TEPIC-S, U-CAT 18 X and AO-60} [0077, 0081; Table 1, Ex. 1].  Taguchi et al. (JP ‘403) discloses the triazine epoxy resins [0012] have a softening point of 90-125 oC [0022]; i.e. the epoxy resins of Taguchi et al. (JP ‘403) are not liquid at normal temperature (20 oC).
While Ito (JP 2016-113564) discloses epoxy resin sealing compositions [0005] containing epoxy resin (A), inorganic filler (B), curing agent (C), and 0.1 to 2.0 mass% hindered phenol antioxidant (E) [0012, 0047] (ex. pentaerythritol tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl) propionate] [0041-0043, 0046, 0061]), Ito (JP ‘564) does not disclose the claimed composition containing a liquid epoxy resin at normal temperature (20 oC), amine curing agent and 0.5 to 10.0 mass% pentaerythritol tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl) propionate] with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767